[NOT FOR PUBLICATION NOT TO BE CITED AS PRECEDENT]
               United States Court of Appeals
                   For the First Circuit

No. 99-1199

                        UNITED STATES,

                          Appellee,

                              v.

                JUAN ANTONIO DE LA CRUZ MOYA,

                    Defendant, Appellant.

         APPEAL FROM THE UNITED STATES DISTRICT COURT

               FOR THE DISTRICT OF PUERTO RICO

      [Hon. Juan M. Perez-Gimenez, U.S. District Judge]

                            Before

                   Torruella, Chief Judge,
              Campbell, Senior Circuit Judge,
                 and Lynch, Circuit Judge.

   Lawrence H. Schoenbach and Marc X. LoPresti on brief for
appellant.
   Guillermo Gil, United States Attorney, Jorge E. Vega-Pacheco,
Assistant United States Attorney, and Michelle Morales, Assistant
United States Attorney, on brief for appellee.

June 7, 1999

          Per Curiam.  Upon careful review of the briefs and
record, we conclude that the district court properly denied
defendant's motion to dismiss the indictment.  We reach this
conclusion essentially for the reasons stated in the district
court's Opinion and Order dated January 12, 1999.  Defendant
failed to produce even "some evidence tending to prove that .
. . one sovereign was a pawn of the other."  United States v.
Guzman, 85 F.3d 823, 827 (1st Cir. 1996).
          Affirmed.  See 1st Cir. Loc. R. 27.1.